Exhibit 10.1

 

EXECUTION VERSION

 

 

REGISTRATION RIGHTS AGREEMENT

             This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
October 24, 2014, by and among (i) CTI Biopharma Corp. (formerly known as Cell
Therapeutics, Inc.), a Washington corporation (the “Company”), (ii) Chroma
Therapeutics Limited (“Chroma”) (the “Initial Holder”), and (iii) each person or
entity that subsequently becomes a party to this Agreement pursuant to, and in
accordance with, the provisions of Section 12 hereof (collectively, the “Holder
Permitted Transferees,” and each individually, a “Holder Permitted Transferee”).

             WHEREAS, pursuant to the terms and conditions set forth in that
certain Asset Purchase Agreement, dated as of October 24, 2014, between the
Company and the Initial Holder (the “APA”), the Company has agreed to issue to
the Initial Holder certain shares of the Company’s Series 20 Preferred Stock
upon the terms and conditions set forth in the APA.

             WHEREAS, the terms of the APA provide for the Company and the
Initial Holder to execute and deliver this Agreement.

             NOW, THEREFORE, in consideration of the premises and mutual
covenants contained herein, the parties hereto hereby agree as follows:

1.          Definitions. The following terms shall have the meanings provided
therefor below or elsewhere in this Agreement as described below:

             “Agreement” has the meaning set forth in the Preamble.

             “APA” has the meaning set forth in the recitals.

             “Board” means the board of directors of the Company.

             “Business Day” means any day other than a Saturday, a Sunday or a
day on which banks in New York are authorized or obligated by law or executive
order to close.

             “Company” has the meaning set forth in the Preamble.

             “Effective Date” has the meaning set forth in the APA.

             “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and all of the rules and regulations promulgated thereunder.

             “Holder Indemnified Person” has the meaning set forth in Section
9.1.

             “Holder Permitted Transferee” and “Holder Permitted Transferees”
have the meanings set forth in the Preamble.

OMM_US:72091733.11

 

--------------------------------------------------------------------------------

             “Holders” means, collectively, the Initial Holder and the Holder
Permitted Transferees; provided, however, that the term “Holders” shall not
include the Initial Holder or any of the Holder Permitted Transferees if at any
time such Holder does not or ceases to own or hold any Registrable Shares.

             “Initial Holder” has the meaning set forth in the Preamble.

             “Loss” has the meaning set forth in Section 9.1.

             “Mandatory Registration Termination Date” has the meaning set forth
in Section 3.2.

             “Majority Holders” means, at the relevant time of reference
thereto, those Holders holding more than fifty percent (50%) of the Registrable
Shares held by all of the Holders.

             “Qualifying Holder” has the meaning set forth in Section 12.

             “Registrable Shares” means (i) any shares of common stock of the
Company issued to the Initial Holder pursuant to the APA, (ii) any shares of
common stock of the Company issuable upon conversion of any shares of Series 20
Preferred Stock issued to the Initial Holder pursuant to the APA or (iii) any
common stock issued as (or issuable upon the conversion or exercise of any
warrant, right, or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, such
common stock or Series 20 Preferred Stock (including, in each case, any such
shares held in escrow pursuant to the APA). For the avoidance of doubt, a
security shall cease to be a Registrable Share once it has been sold in an
SEC-registered transaction or pursuant to Rule 144.

             “Registration Statement” has the meaning set forth in Section 3.1.

             “Rule 144” means Rule 144 promulgated under the Securities Act and
any successor or substitute rule, law or provision.

             “SEC” means the U.S. Securities and Exchange Commission.

             “Securities Act” means the Securities Act of 1933, as amended, and
all of the rules and regulations promulgated thereunder.

             “Suspension Period” has the meaning set forth in Section 11.

2.         Effectiveness. This Agreement shall become effective and legally
binding on the Effective Date.

3.         Mandatory Registration.

            3.1.Within thirty (30) calendar days after the Effective Date, the
Company will prepare and file with the SEC a registration statement on Form S-3,
or any other available form if the Company is not eligible to use Form S-3, for
the purpose of registering under the Securities Act all of the Registrable
Shares for resale by, and for the account of, the Holders as selling
stockholders thereunder (the “Registration Statement”).  The Registration
Statement shall permit

2

OMM_US:72091733.11

--------------------------------------------------------------------------------

the Holders to offer and sell, on a delayed or continuous basis pursuant to Rule
415 under the Securities Act, any or all of the Registrable Shares.  The Company
agrees to use commercially reasonable efforts to cause the Registration
Statement to become effective as soon as practicable after the filing thereof,
and in no event later than the earlier of (i) one hundred twenty (120) calendar
days following the Effective Date (subject to reasonable extension to the extent
necessary to accommodate a delay resulting from unresolved SEC comments or the
need to file financial statements within the time periods prescribed by the SEC)
and (ii) five (5) Business Days following the date on which the Company is
notified by the SEC that (a) such Registration Statement will not be reviewed or
is no longer subject to further review and comments and that (b) the SEC is
willing to declare the Registration Statement effective.  The Registration
Statement filed pursuant to this Section 3.1 (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided to each Holder and its counsel prior to its filing or other submission.

            3.2.The Company shall be required to keep the Registration Statement
continuously effective until such date that is the earliest to occur of (i) the
date as of which all of the Holders may sell all of the Registrable Shares to
the public without restriction pursuant to Rule 144 (or the successor rule
thereto) promulgated under the Securities Act, (ii) the date when all of the
Registrable Shares registered thereunder shall have been sold pursuant to the
Registration Statement or Rule 144, or (iii) the two (2) year anniversary of the
Effective Date (such date is referred to herein as the “Mandatory Registration
Termination Date”).  Thereafter, the Company shall be entitled to withdraw the
Registration Statement and the Holders shall have no further right to offer or
sell any of the Registrable Shares pursuant to the Registration Statement (or
any prospectus relating thereto).  The Company shall not be required to register
the offer and sale of the Registrable Shares pursuant to the Registration
Statement in an underwritten offering.

            3.3.The Company shall not, and shall not agree to (i) allow the
holders of any securities of the Company, other than holders of the Registrable
Shares, to include any of their securities in the Registration Statement under
Section 3.1 hereof or any amendment or supplement thereto without the consent of
the Holders or (ii) offer any securities for its own account or the account of
others in the Registration Statement under Section 3.1 hereof or any amendment
or supplement thereto without the consent of the Holders, in each such case,
subject to, and other than with respect to, any registration obligations of the
Company under any agreement entered into prior to the Effective Date; provided,
however, that the Company at all times reserves the right to provide
registration rights, pursuant to a separate registration statement, to the
holders of any securities of the Company.

4.          Notification of Effectiveness.  The Company shall notify the Holders
by facsimile or e-mail (as provided by Holders) as promptly as practicable, and
in any event, within twenty-four (24) hours, after the Registration Statement is
declared effective and shall simultaneously provide the Holders with copies of
any related prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.

5.          Obligations of the Company.  In connection with the Company’s
obligation under Sections 3 and 4 hereof to file the Registration Statement with
the SEC and to use commercially reasonable efforts to cause the Registration
Statement to become effective as soon as practicable, the Company shall, as
expeditiously as reasonably practicable:

3

OMM_US:72091733.11

--------------------------------------------------------------------------------

            5.1.Prepare and file with the SEC such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Shares covered by the Registration
Statement, and furnish to each Holder and the single firm of counsel designated
by the Holders to the extent requested by such Holder or counsel, without
charge, at least one conformed copy of each Registration Statement and each
amendment thereto, including financial statements and schedules, and all
exhibits (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the SEC;

            5.2.Furnish to the Holders such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents (including, without limitation,
prospectus amendments and supplements as are prepared by the Company in
accordance with Section 5.1 above) as the Holders may reasonably request in
order to facilitate the disposition of such Holders’ Registrable Shares. The
Company hereby consents to the use of such prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Shares covered by such prospectus and any
amendment or supplement thereto.

            5.3.Notify the Holders as promptly as reasonably practicable, at any
time when a prospectus relating to the Registration Statement is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus included in or relating to the Registration Statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading; and, thereafter, the Company will
promptly prepare (and, when completed, give notice to each Holder) a supplement
or amendment to such prospectus so that, as thereafter delivered to the
purchasers of such Registrable Shares, such prospectus will not contain an
untrue statement of a material fact or omit to state any fact necessary to make
the statements therein not misleading; upon such notification by the Company,
the Holders will not offer or sell Registrable Shares until the Company has
notified the Holders that it has prepared a supplement or amendment to such
prospectus and delivered copies of such supplement or amendment to the Holders
(it being understood and agreed by the Company that the foregoing clause shall
in no way diminish or otherwise impair the Company’s obligation to promptly
prepare a prospectus amendment or supplement as above provided in this Section
5.3 and deliver copies of same as above provided in Section 5.2 hereof);

            5.4.Promptly respond to any and all comments received from the SEC,
with a view towards causing the Registration Statement or any amendment thereto
to be declared effective by the SEC as soon as practicable, and file an
acceleration request as soon as practicable, but no later than five (5) Business
Days, following the resolution or clearance of all SEC comments or, if
applicable, notification by the SEC that any such Registration Statement or any
amendment thereto will not be subject to review;

            5.5.Use commercially reasonable efforts to register and qualify the
Registrable Shares covered by the Registration Statement under such other
securities or Blue Sky laws of such states where such registration and/or
qualification is required as shall be reasonably requested by a Holder, provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any

4

OMM_US:72091733.11

--------------------------------------------------------------------------------

such states or jurisdictions, and provided further that (notwithstanding
anything in this Agreement to the contrary with respect to the bearing of
expenses) if any jurisdiction in which any of such Registrable Shares shall be
qualified shall require that expenses incurred in connection with the
qualification therein of any such Registrable Shares be borne by the Holders,
then the Holders shall, to the extent required by such jurisdiction, pay their
pro rata share of such qualification expenses;

            5.6.Subject to the terms and conditions of this Agreement, use
commercially reasonable efforts to (i) prevent the issuance of any stop order or
other suspension of effectiveness of a Registration Statement, or the suspension
of the qualification of any of the Registrable Shares for sale in any
jurisdiction in the United States, and (ii) if such an order or suspension is
issued, obtain the withdrawal of such order or suspension at the earliest
practicable moment and notify each holder of Registrable Shares of the issuance
of such order and the resolution thereof or its receipt of notice of the
initiation or threat of any proceeding such purpose;

            5.7.Permit a single firm of counsel designated by the Holders to
review the Registration Statement and all amendments and supplements thereto (as
well as all requests for acceleration or effectiveness thereof), at Holders’ own
cost, a reasonable period of time prior to their filing with the SEC (not less
than five (5) Business Days) and use commercially reasonable efforts to reflect
in such documents any comments as such counsel may reasonably propose (so long
as such comments are provided to the Company at least (2) Business Days prior to
the expected filing date) and will not request acceleration of such Registration
Statement without prior notice to such counsel;

            5.8.Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Shares to be delivered to
a transferee pursuant to the Registration Statement, which certificates shall be
free, to the extent permitted by law, of all restrictive legends, and to enable
such Registrable Shares to be in such denominations and registered in such names
as any such Holders may request;

            5.9.Comply with all applicable rules and regulations of the SEC;

            5.10.Use commercially reasonable efforts to cause all the
Registrable Shares covered by the Registration Statement to be listed on the
NASDAQ National Market, or such other securities exchange on which the Company’s
common stock is then listed; and

            5.11.Comply with all requirements of the Financial Industry
Regulatory Authority, Inc. with regard to the issuance of the Registrable Shares
and the listing thereof on the NASDAQ National Market, and engage a transfer
agent and registrar to maintain the Company’s stock ledger for all Registrable
Shares covered by the Registration Statement not later than the effective date
of the Registration Statement.

6.          Furnish Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Agreement that
the Holders shall furnish to the Company such information regarding them and the
securities held by them as the Company shall reasonably request and as shall be
required in order to effect any registration by the Company

5

OMM_US:72091733.11

--------------------------------------------------------------------------------

pursuant to this Agreement. Each Holder shall promptly notify the Company of any
changes in the information furnished to the Company.

7.          Expenses of Registration.  All fees and expenses incurred by the
Company in connection with the registration of the Registrable Shares pursuant
to this Agreement, including, without limitation, all registration and
qualification and filing fees, printing and fees and disbursements of counsel
for the Company shall be borne by the Company.  Any expenses incurred by a
Holder, including, without limitation, fees and disbursements of counsel for
such Holder or any brokerage and other selling commissions and discounts shall
be borne by such Holder.

8.          Delay of Registration.  The Holders shall not take any action to
restrain, enjoin or otherwise delay any registration as the result of any
controversy which might arise with respect to the interpretation or
implementation of this Agreement.  In the event such a delay occurs because of
such action, the dates by which the Registration Statement is required to be
filed and become effective pursuant to this Agreement shall be extended by the
same number of days of such delay.

9.          Indemnification.

            9.1.The Company will indemnify and hold harmless each Holder, each
person who controls each Holder within the meaning of the Securities Act or the
Exchange Act, if any (in each case, a “Holder Indemnified Person”), from
and  against any loss, claim, damage, cost (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees), expenses, or
liability (“Loss”), to which such Holder Indemnified Person may become subject
under the Securities Act or otherwise, insofar as such Loss arises out of or is
based upon (i) any untrue or alleged untrue statement of any material fact
contained in the Registration Statement, in any preliminary prospectus or final
prospectus relating thereto or in any amendments or supplements to the
Registration Statement or any such preliminary prospectus or final prospectus,
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading, (iii) any required “blue sky” application or other document filed in
any state or other jurisdiction by the Company in order to qualify any or all of
the Registrable Securities under the securities laws thereof (each a “Blue Sky
Application”), (iv) the omission or alleged omission to state in a Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein not misleading; (v) any violation by the Company or its
agents of any rule or regulation promulgated under the Securities Act applicable
to the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; provided, however, that the
indemnity agreement contained in this Section 9.1 shall not apply to amounts
paid in settlement of any such Loss if such settlement is effected without the
consent of the Company, nor shall the Company be liable in any such case for any
such Loss to the extent that it arises out of or is based upon (1) an untrue
statement or alleged untrue statement or omission or alleged omission made in
connection with the Registration Statement, any preliminary prospectus or final
prospectus relating thereto or any amendments or supplements to the Registration
Statement or any such preliminary prospectus or final prospectus, in reliance
upon and in conformity with written information furnished expressly for use in
connection with the Registration Statement or any such preliminary prospectus or
final prospectus by a Holder, any

6

OMM_US:72091733.11

--------------------------------------------------------------------------------

underwriter for such Holder or controlling person with respect to such Holder,
or (2) any breach by any Holder of this Agreement, related to the failure of
such Holder to comply with the covenants and agreements contained in this
Agreement respecting sales of the Registrable Shares.

            9.2.Each Holder will severally and not jointly indemnify and hold
harmless the Company, each of its directors, each of its officers who have
signed the Registration Statement, each person, if any, who controls the Company
within the meaning of the Securities Act, and all other Holders against any Loss
to which the Company or any such director, officer, controlling person, or such
other Holder may become subject to, under the Securities Act or otherwise,
insofar as such Loss arises solely out of or is based solely upon any untrue or
alleged untrue statement of any material fact contained in the Registration
Statement or any preliminary prospectus or final prospectus, relating thereto or
in any amendments or supplements to the Registration Statement or any such
preliminary prospectus or final prospectus, or arises out of or is based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent and only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, in any preliminary prospectus or final prospectus
relating thereto or in any amendments or supplements to the Registration
Statement or any such preliminary prospectus or final prospectus, in reliance
upon and in conformity with written information furnished by the Holder
expressly for inclusion in the Registration Statement, or any preliminary
prospectus or final prospectus; and provided, further, however, that the
indemnity agreement contained in this Section 9.2 shall not apply to amounts
paid in settlement of any such Loss if such settlement is effected without the
consent of those Holder(s) against which the request for indemnity is being
made; provided, however, that each Holder’s indemnification obligation pursuant
to this Section 9.2 shall be limited to the net proceeds (after underwriting
fees, commissions or discounts) received by such Holder from the sale of
Registrable Shares.

            9.3.Promptly after receipt by an indemnified party under this
Section 9 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 9, notify the indemnifying party in writing of the
commencement thereof and the indemnifying party shall have the right to
participate in and, to the extent the indemnifying party desires, jointly with
any other indemnifying party similarly noticed, to assume at its expense the
defense thereof with counsel mutually satisfactory to the indemnifying parties
and the indemnified parties. In the event that the indemnifying party assumes
any such defense, the indemnified party may participate in such defense with its
own counsel and at its own expense, provided, however, that the counsel for the
indemnifying party shall act as lead counsel in all matters pertaining to such
defense or settlement of such claim. The failure to notify an indemnifying party
promptly of the commencement of any such action shall not relieve such
indemnifying party of any liability to the indemnified party under this Section
9, except to the extent the indemnifying party is actually prejudiced in its
ability to defend such action.

            9.4.If the indemnification provided for in this Section 9 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any Loss referred to therein, then the indemnifying party, in lieu of
indemnifying such indemnified party

7

OMM_US:72091733.11

--------------------------------------------------------------------------------

hereunder, shall, to the extent permitted by applicable law, contribute to the
amount paid or payable by such indemnified party as a result of such Loss in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such Loss as well
as any other relevant equitable considerations.  The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission. Each Holder’s contribution obligation
pursuant to this Section 9.4 shall be limited to the net proceeds (after
underwriting fees, commissions or discounts) received by such Holder from the
sale of Registrable Shares.

10.        Reports Under The Exchange Act.  With a view to making available to
the Holders the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit the Holders to sell the Registrable Shares to the
public without registration until the Mandatory Registration Termination Date,
the Company agrees to use commercially reasonable efforts: (i) to make and keep
public information available as those terms are understood in Rule 144, (ii) to
file with the SEC in a timely manner all reports and other documents required to
be filed by an issuer of securities registered under the Securities Act or the
Exchange Act, (iii) as long as any Holder owns any Registrable Shares, to
furnish in writing upon such Holder’s request a written statement by the Company
that it has complied with the reporting requirements of Rule 144 and of the
Securities Act and the Exchange Act, and (iv) undertake any additional actions
reasonably necessary to maintain the availability of the Registration Statement
or the use of Rule 144.

11.        Suspension. Notwithstanding anything in this Agreement to the
contrary, if the Company shall furnish to the Holders a certificate signed by
the President or Chief Executive Officer of the Company stating that the Board
has made the good faith determination (i) that continued use by the Holders of
the Registration Statement for purposes of effecting offers or sales of
Registrable Shares pursuant thereto would require, under the Securities Act,
premature disclosure in the Registration Statement (or the prospectus relating
thereto) of material, nonpublic information concerning the Company, its business
or prospects or any proposed material transaction involving the Company, (ii)
that such premature disclosure would be materially adverse to the Company, its
business or prospects or any such proposed material transaction or would make
the successful consummation by the Company of any such material transaction
significantly less likely and (iii) that it is therefore essential to suspend
the use by the Holders of such Registration Statement (and the prospectus
relating thereto) for purposes of effecting offers or sales of Registrable
Shares pursuant thereto, then the right of the Holders to use the Registration
Statement (and the prospectus relating thereto) for purposes of effecting offers
or sales of Registrable Shares pursuant thereto shall be suspended for a period
(the “Suspension Period”) of not more than forty-five (45) days after delivery
by the Company of the certificate referred to above in this Section 11; provided
that the Company shall be entitled to no more than two (2) such Suspension
Periods during any twelve (12) month period. During the Suspension Period, none
of the Holders shall offer or sell any Registrable Shares pursuant to or in
reliance upon the Registration Statement (or the prospectus relating thereto).
The Company shall use commercially reasonable efforts to terminate any
Suspension Period as promptly as reasonably practicable.

8

OMM_US:72091733.11

--------------------------------------------------------------------------------

12.        Transfer of Registration Rights.  None of the rights of any Holder
under this Agreement shall be transferred or assigned to any person unless (i)
such person acquires Registrable Shares from such Holder concurrently with such
transfer or assignment, (ii) such person is a Qualifying Holder (as defined
below), and (iii) such person agrees to become a party to, and bound by, all of
the terms and conditions of, this Agreement by duly executing and delivering to
the Company an Instrument of Adherence in the form attached as Exhibit A hereto.
For purposes of this Section 12, the term “Qualifying Holder” shall mean, (a)
with respect to the Initial Holder, any holder of equity securities of such
Initial Holder as of the date of this Agreement (provided, that any transfer or
assignment of any rights of the Initial Holder under this Agreement shall be
transferred to any such holder of equity securities of the Initial Holder in
such proportion as the Initial Holder and such holders of equity securities of
the Initial Holder have determined as of the date of this Agreement) and (b)
with respect to any Holder other than the Initial Holder, any corporation,
partnership controlling, controlled by, or under common control with, such
Holder or any partner thereof. None of the rights of any Holder under this
Agreement shall be transferred or assigned to any Person (including, without
limitation, a Qualifying Holder) that acquires Registrable Shares in the event
that and to the extent that such Person is eligible to immediately resell such
Registrable Shares pursuant to Rule 144 of the Securities Act or any other
exemption from the registration provisions of the Securities Act. After any
transfer in accordance with this Section 12, the rights and obligations of a
Holder as to any transferred Registrable Shares shall be the rights and
obligations of the Holder Permitted Transferee holding such Registrable Shares.

13.        Confidentiality of Records.   Each Holder agrees not to disclose any
material non-public information provided by the Company in connection with a
registration (including, without limitation, the contemplated filing and timing
of filing of a Registration Statement).

14.        Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof, and it also supersedes any and all prior negotiations, correspondence,
agreements or understandings with respect to the subject matter hereof.

15.        Miscellaneous.

             15.1.Amendment.  This Agreement may not be amended, modified or
terminated, and no rights or provisions may be waived, except with the written
consent of the Majority Holders and the Company.

             15.2.Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York, and
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors or assigns, provided that
the terms and conditions of Section 12 hereof are satisfied.

             15.3.Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH OF THE PARTIES UNCONDITIONALLY AND
IRREVOCABLY CONSENTS TO THE

9

OMM_US:72091733.11

--------------------------------------------------------------------------------

EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW
YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND EACH OF THE PARTIES
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION TO VENUE IN NEW YORK
COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY SUMMONS, COMPLAINT,
NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR OTHER PROCEEDING MAY BE
EFFECTED IN THE MANNER PROVIDED IN SECTION 4.

             15.4.Severability.  The parties agree that if any provision of this
Agreement be held to be invalid, illegal or unenforceable in any jurisdiction,
that holding shall be effective only to the extent of such invalidity, illegally
or unenforceability without invalidating or rendering illegal or unenforceable
the remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.

             15.5.Binding Effect.  This Agreement shall be binding upon and
inure to the benefit of any transferee of any of the Registrable Shares provided
that the terms and conditions of Section 12 hereof are satisfied.
Notwithstanding anything in this Agreement to the contrary, if at any time any
Holder shall cease to own any Registrable Shares, all of such Holder’s rights
under this Agreement shall immediately terminate.

             15.6.Notices.  All notices and communications hereunder shall be
deemed to have been duly given and made if in writing and if served by personal
delivery upon the party for whom it is intended or delivered by registered or
certified mail, return receipt requested, or if sent by facsimile or email,
provided that the facsimile or email is promptly confirmed by telephone
confirmation thereof, to the person at the address set forth below, or such
other address as may be designated in writing hereafter, in the same manner, by
such person:

             If to the Company:

CTI Biopharma Corp.

3101 Western Avenue, Suite 600

Seattle, Washington 98121

Telephone: (206) 282-7100

Facsimile: (206) 272-4302

Email: legaladministrative@ctibiopharma.com

Attention: Legal Department

10

OMM_US:72091733.11

--------------------------------------------------------------------------------

             with copies to counsel, provided that such copies shall not
constitute legal notice to the Company:

O’Melveny & Myers LLP

Two Embarcadero Center

San Francisco, CA 94111-3823

Telephone: (415) 984-8700

Facsimile: (415) 984-8701

Email: bchristensen@omm.com

Attention: C. Brophy Christensen, Esq.

             and

CTI Legal Affairs

Attention: Lisa Luebeck, Director, Legal Corporate Development & Securities

             If to the Initial Holder:

Chroma Therapeutics Limited

93 Innovation Drive

Milton Park

Abingdon

Oxfordshire

OX14 4RZ, United Kingdom

Telephone: +44 (0)1235 829137

Facsimile: +44 (0)1235 829125

Email: r.bungay@chromatherapeutics.com

Attention:  Richard Bungay, CEO

             15.7.      Change of Address.  Any person may change the address to
which correspondence to it is to be addressed by notification as provided for
herein.

             15.8.      Headings.  The section headings contained in this
Agreement (including, without limitation, section headings and headings in the
exhibits and schedules) are inserted for reference purposes only and shall not
affect in any way the meaning, construction or interpretation of this
Agreement.  Any reference to the masculine, feminine, or neuter gender shall be
a reference to such other gender as is appropriate.  References to the singular
shall include the plural and vice versa.

             15.9.      Specific Performance; Injunctive Relief.  The parties
acknowledge and agree that in the event of any breach of this Agreement,
remedies at law may be inadequate, and each of the parties hereto shall be
entitled to seek specific performance of the obligations of the other parties
hereto and such appropriate injunctive relief as may be granted by a court of
competent jurisdiction, without the necessity of showing economic loss and
without any bond or other security being required.

11

OMM_US:72091733.11

--------------------------------------------------------------------------------

             15.10.      Counterparts.  This Agreement may be executed in a
number of counterparts, including by electronic transmission, any of which
together shall for all purposes constitute one Agreement, binding on all the
parties hereto notwithstanding that all such parties have not signed the same
counterpart.  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

12

OMM_US:72091733.11

--------------------------------------------------------------------------------

 

             IN WITNESS WHEREOF, the Initial Holder and the Company have caused
their respective signature pages to this Registration Rights Agreement to be
duly executed as of the day and year first above written.

 

 

CTI BIOPHARMA CORP.

 

 

 

 

 

By:

/s/ James Bianco

 

Name:

James Bianco, M.D.

 

Title:

President & CEO

 

 

 

 

 

CHROMA THERAPEUTICS LIMITED

 

 

 

 

 

By:

/s/ Richard Bungay

 

Name:

   Richard Bungay

 

Title:

   CEO

 

 

 

 

[Signature Page to Registration Rights Agreement]

OMM_US:72091733.11

--------------------------------------------------------------------------------

 

EXHIBIT A

Instrument of Adherence

             Reference is hereby made to that certain Registration Rights
Agreement, dated as of October 24, 2014, among CTI Biopharma Corp., a Washington
corporation (the “Company”), the Initial Holders and the Holder Permitted
Transferees, as amended and in effect from time to time (the “Registration
Rights Agreement”).  Capitalized terms used herein without definition shall have
the respective meanings ascribed thereto in the Registration Rights Agreement.

             The undersigned, in order to become the owner or holder of
[___________] shares of Series 20 Preferred Stock (the “Preferred Stock”) or
shares of common stock of the Company issued or issuable upon conversion of the
Preferred Stock (collectively, “Subject Securities”), of the Company, hereby
represents and warrants that the undersigned is a Qualifying Holder and hereby
agrees that, from and after the date hereof, the undersigned has become a party
to the Registration Rights Agreement in the capacity of a Holder Permitted
Transferee, and is entitled to all of the benefits under, and is subject to all
of the obligations, restrictions and limitations set forth in, the Registration
Rights Agreement that are applicable to Holder Permitted Transferees.  The
notice information for purposes of the Registration Rights Agreement is provided
below.  This Instrument of Adherence shall take effect and shall become a part
of the Registration Rights Agreement immediately upon execution.

             Executed as of the date set forth below under the laws of New York.

 

Signature:

 

 

 

 

Name:

 

 

Title:

 

 

Telephone:

 

 

Facsimile:

 

 

Email:

 

 

Attention:  

 

Accepted:

 

CTI BIOPHARMA CORP.

 

By:

 

 

Name:

 

Title:

 

Date:

 

 

 

[Exhibit A to Registration Rights Agreement]

OMM_US:72091733.11